DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0117754 of record) in view Kingston et al. (US 2006/0017520 of record) and Kennedy et al. (US 2008/0254313).

Yamamoto (e.g. Figs. 2-4) teaches a microstrip circulator including: a carrier (e.g. 10b) that can be SPCC (see [0035], SPCC is a steel which is a ferrous and conductive material) (Claims 2-3); a dielectric substrate (60) having an opening (hole 67); a ferrite disc (30) (e.g. see [0046]) positioned within the hole/opening; a standalone microstrip conductor (35) having three extending contacts/legs (36a-c) on the ferrite and no metallization (Claim 7) and the conductor extends across the gap where the ferrite and dielectric meet and the conductor is connected to a pattern (62a-c) on the dielectric substrate(Claim 12) ; the microstrip contacts/legs are extending beyond the dielectric and carrier (e.g. see Fig. 3) such that the microstrip does not need an additional microstrip extension pattern on the dielectric (Claims 9, 17); a magnet (20) and partition (55) (i.e. a spacer) between the magnet and microstrip conductor; the preamble description of being broadband is an intended use limitation and since the Yamamoto structure is the same as the claimed invention structure it is capable of broadband use at some frequency ranges in the same manner as the present invention; the ferrite disk has a saturation magnetization as indicated in [0046] which can be considered high since such a limitation is broad and merely based on one’s perspective (Claim 8); an adhesive between the conductor and ferrite (e.g. see [0010]) (Claim 10) and the adhesive can be considered low loss since such a limitation is broad and merely based on one’s perspective (Claim 11, 13); and the spacer can also be attached to the magnet with a dielectric adhesive (50) (e.g. see [0052]) and the adhesive can be considered low loss since such a limitation is broad and merely based on one’s perspective (Claim 14); and the spacer can have foil connected to ground (i.e. an integrated ground plane on the spacer)(e.g. see [0041]) (Claim 16).

However, Yamamoto does not explicitly teach a low loss adhesive between the carrier and dielectric having a dissipation factor of less than .0025 at about 10 GHz in order to achieve a low insertion loss and having a melting temperature of above 230 degrees Celsius in order to withstand curing and solder reflow temperatures (Claim 1) or a non-conductive adhesive between the magnet and spacer (Claim 15).
Kingston provides the general teaching of using dielectric non-conductive adhesives/epoxy between the elements/layers in a circulator (e.g. see [0029]).
Kennedy teaches Ultralam 3908 can be used as an adhesive layer material to bond substrates/layers of a microwave device (e.g. see [0009] and [0075]).
Accordingly, it would have been considered obvious to one of ordinary skill in the art to have included additional layers of dielectric adhesives/epoxy between the various elements such as generally taught by Kingston such as between Yamamoto carrier and dielectric and between the Yamamoto magnet and spacer, because it would have provided the advantageous benefit of further securing the device elements/layers together as a reliable structural unit such a taught by Kingston. 
Also, it would have been obvious to have selected Ultralam 3908 such as taught by Kennedy as the adhesive for the generic adhesive taught by Kingston because it would have been a mere selection of a specific known adhesive for the generically described adhesive of Kingston, and since Ultralam 3908 is the same material taught by the present invention specification (see [0037] of the present application specification) it would obviously function the same to have the characteristics of a dissipation factor of less than .0025 at about 10 GHz, low insertion loss, and a melting temperature of above 230 degrees Celsius that would withstand curing and solder reflow temperatures, and Kennedy even suggests the advantages of low loss and high melting temperatures (e.g. see [0075), thereby suggesting the obviousness of the modification.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0117754 of record) in view Kingston et al. (US 2006/0017520 of record) and Kennedy et al. (US 2008/0254313) as applied to claim 1 above, and further in view of Vaughn et al. (US 2006/0139118 of record).

The combination of Yamamoto/Kingston/Kennedy teaches a circulator as described above. However, the combination does not explicitly teach that the resin dielectric substrate can instead be ceramic. 
Vaughn (e.g. [0069] and [0038]) teaches a dielectric substrate (e.g. 120) having a hole for a ferrite can be made of ceramic or resin.
It would have been considered obvious to one of ordinary skill in the art to have modified the Yamamoto/Kingston/Kennedy combination dielectric substrate to have been ceramic instead of resin, because it would have been a mere substitution of art recognized functionally equivalent/alternative dielectric substrate material having a hole for a ferrite in a circulator as is recognized by Vaughn (see [0069] and [0038]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0117754) in view of Kingston et al. (US 2006/0017520) and Kitamura et al. (US2019/0139702).
Yamamoto teaches a circulator as described above but does not explicitly teach a first adhesive between the carrier and dielectric substrate, or applying pressure to the structure and heating to a temperature of between about 200 degrees Celsius and about 325 degrees Celsius to in order to cure the adhesives.
Kingston provides the general teaching of using dielectric adhesives/epoxy between the elements/layers in a circulator (e.g. see [0029]).
Kitamura provides the general teaching of pressing and heating circulator parts to cause adhering of the elements and curing the adhesives (see [00176] and [00179]).
It would have been considered obvious to one of ordinary skill in the art to have modified the Yamamoto device to have included additional layers of dielectric adhesives/epoxy between the various elements such as generally taught by Kingston such as between the Yamamoto carrier and dielectric, because it would have provided the advantageous benefit of further securing the device elements/layers as a reliable structural unit such a taught by Kingston. 
Furthermore, it would have been considered obvious to apply pressure and heating such as taught by Kitamura, to have provided the advantageous benefit of bonding the elements together in the correct position and curing the adhesives to provide the desired fixed securing of the elements such as generally taught by Kitamura, and Kitamura further teaches using a 180 degrees Celsius heating (e.g. [00176]). Also, the expression in claim 19 of “about 200 degrees” is broad and is based on one’s perspective as to how close the temperature needs to be to be considered “about” (i.e. some amount below 200),  and thus obviously one of ordinary skill can consider 180 degrees of Kitamura to be ”about” 200 degrees since there is only a small difference between 180 and 200 thus meeting the broadly claimed range of temperatures in Claim 19.

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 
Applicant’s arguments are moot since the amendments narrowing the claims necessitated the rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843